DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
 This office action addresses pending claims 3-5, 8-11, 13-14, 16-17, 21, and 25-26. Claims 2, 6-7, and 22-24 were cancelled, claims 4-5, 8-9, 14, 16, and 21 were amended, and claims 25-26 were added in the response filed 5/28/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021 was filed after the mailing date of the final office action on 1/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “wherein the plastic frame comprises a connecting flange”. However, claim 21, from which claim 3 depends, recites “a housing having a circumferential wall surrounding an open interior of the housing; a filter body arranged in the open interior of the housing, …the outer surface of plastic frame is a connecting surface fixedly connecting the plastic frame onto the circumferential wall of the housing, fixedly mounting the filter body in the open interior of the housing”. As seen in Figures 7-9, the frame 50 is within the housing 110, and the plastic frame 50 does not have a connecting flange. The only embodiment wherein the plastic frame 50 has a connecting flange 120 is the embodiment in Figure 5; however, in Figure 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the connecting frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, “the connecting frame” has been interpreted as referring to “the plastic frame”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinzendoerfer et al. (US 2014/0013941) in view of Stemmer et al. (US 6,156,089) and Unger et al. (US 2016/0067648).
Regarding claim 16, Stinzendoerfer discloses an air filter for filtering air in a vehicle or work machine ([0008]). The air filter system 70 (filter element) comprising a housing 50 with a first housing half 51 and a second housing half 52 ([0080], Fig 6). The filter element 1 (filter body) is disposed in the housing 50 ([0008], Fig 6). An inflow-sided prefilter layer 10 of the filter element 1 comprises a zigzag-folded cellulose filter medium 11 (particle filter of a folded filter medium having a comb-like cross section with comb peaks and comb valleys) and is arranged at an inflow face of the filter element ([0081], Fig 6). An adsorption filter layer 20 is disposed downstream of the prefilter layer 10 and comprises multi-layer structures of superimposed layers of fixed bulks of activated carbon particles on carrier layers, and can have several different configurations ([0080], Figs 1-6). 
In one embodiment, the structure is arranged such that two layers 100 are arranged one above the other in such a way that the bulk layers 102 (adsorption agent layer) are superimposed which is limited on both sides of the carrier layers (carrier layer) (thus: carrier layer 101 [first carrier layer], bulk layer 102 [first adsorption layer], bulk layer 102 [second adsorption layer], carrier layer 101 [second carrier layer]) (the structure of claim 16 wherein the first adsorption layer of the first media layer is arranged on and contacting directly against the second adsorption layer of the second media layer) ([0076], Fig 2). The layers are connected with adhesive threads (thus adhesively fixed) ([0079]). The carrier stratum 101/103 are an ([0024]); thus a nonwoven media.
A lateral strip 40 circumferentially seals the prefilter layer 10 and the adsorption filter layer 20 ([0083], Fig 6) (plastic frame arranged on and enclosing about circumferential outer end edges of the particle filter, the first media layer and the second media layer, the plastic frame extending from the inflow face of the particle filter at least to an outflow face of the second media layer). The lateral strip is made out of polyester, and thus a plastic.
Stinzendoerfer further teaches circumferential sealing 41 around the filter element 1 and the lateral strip 40 ([0080], Fig 6). Because the circumferential sealing 41 goes all the way around the lateral strip 40 and attaches the filter element 1 to the housing 50 which makes and surrounds the interior, an outer surface of the plastic frame is arranged in the open interior of the housing and connected to the circumferential wall of the housing.
While Stinzendoerfer discloses a lateral strip [plastic frame], Stinzendoerfer does not explicitly disclose wherein the plastic frame includes a plurality of plastic webs, each plastic web arranged in a respective comb valley of the particle filter, each plastic web extending across the inflow face of the particle filter and fixed at opposing ends of the plastic web onto opposing inner surfaces of the plastic frame
Stemmer discloses an air filter for removing particles and other materials, and comprises multiple filter elements, which include activated carbon and a pleated first filter element 220 (abstract). In the pleated first element 220, stiffening gussets 238 or glue tracks 240 are added to either or both sides of the first filter element 220, using hot-melt glue or other appropriate adhesive (C4/L65-C5/L5, Fig 4). The gussets and glue tracks provide stiffen (C4/L62-65). Because the gussets and glue tracks are provided in comb valleys, these materials are considered plastic webs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine either the gusset or glue tracks in the comb valleys in the pleated filter as taught by Stemmer with the zigzag-folded filter medium of Stinzendoerfer for the purpose of stiffening and strengthening the pleated filter against distortion.
With regards to the limitation that the filter element is a “fuel cell filter element configured as a cathode air filter for a fuel cell system”, these limitations are interpreted as intended use of the filter element. Therefore, as long as the air filter of Stinzendoerfer is capable of being used as an air filter for a fuel cell, the air filter of Stinzendoerfer meets the structural limitations of the claim. The structural limitations of the claim appear to be filter elements and its components (housing, filter body, particle filter, media layers, plastic frame); therefore, because modified Stinzendoerfer teaches or renders obvious these limitations, the combination meets all the structural limitations of the claim, and thus is capable of being used as an air filter for a fuel cell.
However, even assuming, arguendo, that Stinzendoerfer is not taken as meeting the limitations of a fuel cell filter element, consider the following: Stinzendoerfer teaches that filter removes floating particles, dusts, aerosols, and vapors from the air stream for air supplied to a driver’s cab ([0002], [0005]-[0008]). Unger (also includes Stinzendoerfer as an inventor) discloses an interior air filter 10 for a driver’s cabin (abstract), but teaches the use of the filter element for the filtration of supply air to various processes such as, for example, supply air to fuel cells, in stationary or mobile applications such as motor vehicles or aircraft, is also conceivable ([0077]).
Because Unger teaches that air filters for filtering air supplied to a driver’s cab and also be used to filter air for supplying air to fuel cells [the cathode uses air], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the air filter of Stinzendoerfer to supply air to a cathode of a fuel cell system.

Claims 3-5, 9-11, 13-14, 17, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinzendoerfer et al. (US 2014/0013941) in view of Yoshino (US 2014/0174046), Kaffenberger (WO 2007/039037), and Unger et al. (US 2016/0067648).
Regarding claims 21 and 17, Stinzendoerfer discloses an air filter for filtering air in a vehicle or work machine ([0008]). The air filter system 70 (filter element) comprising a housing 50 with a first housing half 51 and a second housing half 52 ([0080], Fig 6). The filter element 1 (filter body) is disposed in the housing 50 ([0008], Fig 6). An inflow-sided prefilter layer 10 of the filter element 1 comprises a zigzag-folded cellulose filter medium 11 (particle filter of a folded filter medium having a comb-like cross section with comb peaks and comb valleys) and is arranged at an inflow face of the filter element ([0081], Fig 6). An adsorption filter layer 20 is disposed downstream of the prefilter layer 10 and comprises multi-layer structures of superimposed layers of fixed bulks of activated carbon particles on carrier layers, and can have several different configurations ([0080], Figs 1-6). 
In one embodiment, the structure has a semi-finished product 110 with a bulk layer 102 of active carbon applied to a carrier stratum 101 and covered by a cover stratum 103 ([0078], Fig 4). Two superimposed semi-finished products 110 can be stacked on each other ([0078], Fig 5) (thus: carrier layer [first carrier layer], adsorption layer [first adsorption layer], carrier layer [second carrier layer], carrier layer [third carrier layer], adsorption layer [second adsorption layer], carrier layer [fourth carrier layer]) (the structure of claim 21 wherein the inflow face of the third carrier layer of the second media layer [carrier/adsorption/carrier] is arranged on and contacting directly against the outflow face of the second carrier layer of the first media layer [carrier/adsorption/carrier]). Additionally, Stinzendoerfer teaches the layers are fixed to each other by means of a fine adhesive application ([0024]) (thus adhesively fixed). The carrier stratum 101/103 are an expanded synthetic grid or a layer of a flat material, a fleece of spunbond or meltblown polyester fibers ([0024]); thus a nonwoven media.
A lateral strip 40 circumferentially seals the prefilter layer 10 and the adsorption filter layer 20 ([0083], Fig 6) (plastic frame arranged on and enclosing about circumferential outer end edges of the particle filter, the first media layer and the second media layer, the plastic frame extending from the inflow face of the particle filter at least to an outflow face of the second media layer). The lateral strip is made out of polyester, and thus a plastic. The outer surface of the lateral strip 40 [plastic frame] is arranged in the open interior of the housing and connected to the circumferential wall of the housing (see Fig 6).
Stinzendoerfer further teaches circumferential sealing 41 around the filter element 1 and the lateral strip 40 ([0080], Fig 6). Because the circumferential sealing 41 goes all the way around the lateral strip 40 and attaches the filter element 1 to the housing 50 which makes and surrounds the interior, an outer surface of the plastic frame is a connecting surface connecting 
While Stinzendoerfer discloses a lateral strip (plastic frame) connected to the housing via sealing 41 and within the open interior of the housing ([0080], Fig 6) and teaches that injection molding can be used as an alternatives to lateral strips ([0054]), Stinzendoerfer does not explicitly disclose wherein the circumferential outer end edges of the particle filter and the first and second media layers are embedded into the plastic frame (lateral strip).
Yoshino teaches a filter element 10 provided with a filter member 20 and a holder frame 30 holding and supporting the filter member 20 so as to surround the outer periphery of the filter member 10 ([0033]). The filter member 20 is formed of a non-woven fabric formed of a plurality of layers ([0011]). Reinforcing members 40 are formed so as to extend from the inner peripheral side of the first frame members 31 ([0038]). The holder frame and the reinforcing members 40 are formed of a soft material, the reinforcing members and seal portion can be formed integrally with the filter member 20 by an injection molding process ([0040]). Yoshino teaches that by integrating the holder frame 30, reinforcing members 40, and the filter member 20, it is capable of preventing the separation or peel-off between the layers of the filter member and/or between the holder frame and filter element even if an external force is intentionally applied to the holder frame ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the integration by injection molding of the holder frame and the filter member of Yoshino (thus embedding the end into the frame) as the lateral strip holding the filter medium and fine filter layer (having the media layers) together of 
While Stinzendoerfer teaches a circumferential sealing, modified Stinzendoerfer does not explicitly disclose wherein the circumferential sealing is fixedly connecting, and fixedly mounting.
Kaffenberger discloses a filter arrangement for a fuel cell intake (abstract) comprising a housing 8 having a top part 9 and a bottom part 10 (plastic frame) which are made of plastic by injection molding (P7/L16-17). A filter 1 is formed from two layers of a first filter medium 2,3 and a layer of a second filter medium 4 sandwiched by the first filter media (P6/L15-18). The top part 9 and bottom part 10 have flanges 11,12 to bring the top part and bottom part into contact (P7/L17-19).  Kaffenberger teaches the flanges and the edge sections may be bonded together in an integrally bonded manner (P3/L13-14).  The connection may be integrally bonded by adhesive gluing (P3/L16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bonding/adhesive gluing from the top and bottom parts of Kaffenberger as the circumferential sealing of modified Stinzendoerfer for the purpose of securing the filter while providing sealing. 
With regards to the limitation that the filter element is a “fuel cell filter element configured as a cathode air filter for a fuel cell system” and (claim 17) arranged in a cathode air filter for a fuel cell system, these limitations are interpreted as intended use of the filter 
However, even assuming, arguendo, that Stinzendoerfer is not taken as meeting the limitations of a fuel cell filter element, consider the following: Stinzendoerfer teaches that filter removes floating particles, dusts, aerosols, and vapors from the air stream for air supplied to a driver’s cab ([0002], [0005]-[0008]). Unger (also includes Stinzendoerfer as an inventor) discloses an interior air filter 10 for a driver’s cabin (abstract), but teaches the use of the filter element for the filtration of supply air to various processes such as, for example, supply air to fuel cells, in stationary or mobile applications such as motor vehicles or aircraft, is also conceivable ([0077]).
Because Unger teaches that air filters for filtering air supplied to a driver’s cab and also be used to filter air for supplying air to fuel cells [the cathode uses air], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the air filter of Stinzendoerfer to supply air to a cathode of a fuel cell system.
Regarding claim 3, modified Stinzendoerfer discloses all of the claim limitations as set forth above. While Stinzendoerfer discloses the lateral strip (plastic frame), modified Stinzendoerfer does not explicitly disclose wherein the plastic frame comprises a connecting flange.
(abstract) comprising a housing 8 having a top part 9 and a bottom part 10 which are made of plastic by injection molding (P7/L16-17). A filter 1 is formed from two layers of a first filter medium 2,3 and a layer of a second filter medium 4 sandwiched by the first filter media (P6/L15-18). The top part 9 and bottom part 10 have flanges 11,12 to bring the top part and bottom part into contact (P7/L17-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flanges of the bottom part (which covers the filter) of Kaffenberger with the lateral strip of modified Stinzendoerfer for the purpose of having the lateral strip making secure connection with the housing. 
Regarding claims 4-5 and 26, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches the connecting surface of the lateral strip/plastic frame is arranged at an outer circumference of the plastic frame (see Fig 6). Kaffenberger teaches the connection may be integrally bonded by adhesive gluing (P3/L16).
Regarding claim 9, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches lateral strips 12, 23, and 32 which seal the circumferential edges the prefilter layer 10, fine filter layer 30, and adsorption filter layer 20 (having the media layers), and are arranged within the lateral strip 40 (plastic frame) (see Fig 6, [0083]).
Regarding claims 10-11, modified Stinzendoerfer discloses all of the claim limitations as set forth above. The adsorption filter comprises activated carbon (abstract) and can be fixed in an open-pore foam with pourable activated carbon and made of a reticulated foams including polyurethane, an adhesive ([0023]). Further, with regards to the polyurethane adhesive being a 
Regarding claim 13, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches the carrier stratum 101/103 is an expanded synthetic grid or a layer of a flat material, a fleece of spunbond or meltblown polyester fibers ([0024]); thus a filter nonwoven.
Regarding claim 14, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches the first or second adsorption layers 102 comprises activated carbon which immediately adjoins a respective one of the carrier layers (Fig 5, [0024]).

Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinzendoerfer et al. (US 2014/0013941) in view of Yoshino (US 2014/0174046), Kaffenberger (WO 2007/039037), and Unger et al. (US 2016/0067648), as applied to claim 21 above, and further in view of Stemmer et al. (US 6,156,089).
Regarding claim 8, modified Stinzendoerfer discloses all of the claim limitations as set forth above. While Stinzendoerfer discloses a lateral strip [plastic frame], Stinzendoerfer does not explicitly disclose wherein the particle filter is stabilized by one or several webs or a support grid arranged at the inflow face of the filter body, the one or several webs or a support grid extending across the inflow face of the filter body and fixedly attached to the plastic frame.
(abstract). In the pleated first element 220, stiffening gussets 238 or glue tracks 240 are added to either or both sides of the first filter element 220, using hot-melt glue or other appropriate adhesive (C4/L65-C5/L5, Fig 4). The gussets and glue tracks provide stiffen and strengthen the pleaded first element against distortion (C4/L62-65). Because the gussets and glue tracks are provided in comb valleys, these materials are considered plastic webs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine either the gusset or glue tracks in the comb valleys in the pleated filter as taught by Stemmer with the zigzag-folded filter medium of Stinzendoerfer for the purpose of stiffening and strengthening the pleated filter against distortion.
Regarding claim 25, modified Stinzendoerfer discloses all of the claim limitations as set forth above. While Stinzendoerfer discloses a lateral strip [plastic frame], Stinzendoerfer does not explicitly disclose wherein the plastic frame includes a plurality of plastic webs, each plastic web arranged in a respective comb valley of the particle filter, each plastic web extending across the inflow face of the particle filter and fixed at opposing ends of the plastic web onto opposing inner surfaces of the plastic frame
Stemmer discloses an air filter for removing particles and other materials, and comprises multiple filter elements, which include activated carbon and a pleated first filter element 220 (abstract). In the pleated first element 220, stiffening gussets 238 or glue tracks 240 are added to either or both sides of the first filter element 220, using hot-melt glue or other appropriate adhesive (C4/L65-C5/L5, Fig 4). The gussets and glue tracks provide stiffen (C4/L62-65). Because the gussets and glue tracks are provided in comb valleys, these materials are considered plastic webs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine either the gusset or glue tracks in the comb valleys in the pleated filter as taught by Stemmer with the zigzag-folded filter medium of Stinzendoerfer for the purpose of stiffening and strengthening the pleated filter against distortion.

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. 
With regard to claim 16, Applicant argues the references of Kaffenberger, Stinzendoerfer, and Yoshino fail to teach, disclose or fairly suggest the amended limitations, including: a housing having a circumferential wall surround an open interior of the housing, a plastic frame arranged on and enclosing the circumferential outer end edges of the particle filter and medial layers, wherein the outer end edges of the particle filter and the media layers are embedded in the plastic frame, and the plastic frame includes a plurality of plastic webs.
This is not considered persuasive. With regards to the housing, plastic frame, and outer end edges, a new interpretation involving Stinzendoerfer as the primary reference is presented above, and meets these limitations.
With regards to the new limitations of plurality of plastic webs, newly cited reference Stemmer is relied upon to teach these limitations. 


This is not considered persuasive. With regards to the plastic frame extending, a new interpretation involving Stinzendoerfer as the primary reference is presented above, and meets these limitations.
With regards to the new limitations of fixedly mounting, Kaffenberger is now relied upon to teach this limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                          

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725